Citation Nr: 1013536	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  07-17 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
October 1974 to December 1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in April 2006 of a Department 
of Veterans Affairs (VA) Regional Office (RO).

In December 2009, the Veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  The transcript of the 
hearing has been associated with the Veteran's file.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

In a rating decision in June 2005, the RO granted service 
connection for bipolar disorder and assigned a rating of 50 
percent effective November 8, 2004, which is the only 
compensable service-connected disability.  In July 2005, the 
Veteran filed a claim for a total disability rating for 
compensation based on individual unemployability.  The 
Veteran stated that the service-connected bipolar disorder 
prevented him from securing substantially gainful employment. 

VA records from 2005 to 2007 show that the Veteran has 
ongoing symptoms and he remains unemployed. 

Currently, the 50 percent rating for bipolar disorder does 
not meet the minimum schedular percentage standards for a 
total disability rating for compensation based on individual 
unemployability. 

Based on the record, the Board determines that there is a 
need to verify the current severity of the bipolar disorder 
before deciding the claim for a total rating.

In accordance with 38 C.F.R. § 3.327(a), the claim is 
REMANDED for the following action:

1.  Ensure VCAA compliance for the 
claim for increase for the service-
connected bipolar disorder.

2.  Afford the Veteran a VA psychiatric 
examination to determine the severity 
of the service-connected bipolar 
disorder. 

The examiner is asked to comment on 
whether the Veteran is unable to work 
because of the bipolar disorder. 

The claims file must be made available 
to the examiner.  

3.  After the development is completed,  
adjudicate the claim for increase for 
bipolar disorder and the claim for a 
total rating, including extraschedular 
consideration.  If any benefit sought 
is denied, furnish the Veteran and his 
representative a supplemental statement 
of the case and return the case to the 
Board

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


